EXHIBIT32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1 THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Green Planet Bioengineering Co., Ltd (the “Company”) on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jordan Weingarten, President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and to the best of my knowledge and belief, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (16 U.S.C. 78m or 78o (d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. DATE:April 16, 2013 By: /s/Jordan Weingarten Jordan Weingarten President and Chief Financial Officer (Principal Executive Officer and Principal Financial and Accounting Officer)
